DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/10/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of the reference DE 0551807 A1 cited in the IDS was not submitted with IDS filed 9/10/2019, while a copy of EP 0551807 A1 was provided with the IDS this document was not listed in the body of the IDS. Additionally the examiner notes that EP 0551807 A1 is cited by the examiner below.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 5-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-12 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the complete insulation" in line 4.  There is insufficient antecedent basis for this limitation in the claim as pipe socket insulation and support insulation are previously recited in the claim and it is unclear if the complete insulation is meant to refer to one of the pipe socket insulation, the support insulation or both of the previously recited insulation. Claims 3 and 4 are rejected for their dependency from claim 2.
Regarding claim 2, the use of three separate “and/or” limitations in the claim renders the claim indefinite as it is unclear what combination of features are required by the claim as the multiple “and/or” limitations introduce confusion as to which combination of features are being claimed in the claim. Specifically if only one of the three limitations bounded by the “and/or” limitations would meet the limitations of the claim, such as “covers the complete insulation” which if applied alone would only require a cover to cover “the complete insulation” as an alternative the cover being a foil; or if a combination of the covers covering the entire insulation and the covers being a foil is meant to be claimed by claim 2.  Similarly the multiple instance of “and/or” in claim 3 introduces a level of indefiniteness. Claims 3 and 4 are rejected for their dependency from claim 2.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzer (EP 0551807 A1) in view of Gay et al. (US Patent 2,736,400).
Regarding claim 1, Lazzer discloses an insert (plate 9’ with manifold pipes 11) for an exhaust manifold  of a heat exchanger device (heat exchanger made of pipes 4 per col. 3, line 5-10) for a cooking appliance (Convection oven A), comprising a support (plate 9’) for two or more pipe sockets (manifold pipes 11); a first cover for the support (plate 9 covers plate 9’ as seen in  figure 1); an insulation comprising a support insulation on the first cover (the portion of insulating material 8 on plate 9) and a pipe socket insulation around at least a portion of the pipe socket (the portion of insulating material 8 extending along manifold pipe 11); and a second cover at least on the pipe socket insulation (the portion of base 5 at opening 4’ lies on top of the insulating material 8 as seen in figure 1).
However Lazzer does not discloses the support for pipes sockets has at least one expansion slit as Lazzer is silent as to any slits in the plate 9’.
Gay discloses (Figures 1-4) a support (at plate 20) for pipes (tubes 14) in a heat exchange device where the support has slits (at slots 23 between adjoining plate sections 20a as seen in figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the plate/support of Lazzer to include the expansion slits/slots of Gay. Doing so would provide a structure that would allow for thermal expansion and contraction while providing adequate gas tight support  for the pipes as recognized by Gay (per Col. 3, line 5-15).

Regarding claim 2, Lazzer as modified discloses the claim limitations of claim 1 above and Lazzer further discloses that the second cover comprises a second foil, particularly a second steel foil (base 5 which is the oven base per is steel per Col. 1 line 45-48), and covers the complete insulation (the base 5 covers the insulating material 8 as seen in figure 1-2).

Regarding claim 3, Lazzer as modified discloses the claim limitations of claim 2 above and Lazzer further discloses that the second steel foil consists of a high-temperature-resistant steel (the steel of the base 5 forms the base of an oven and cooking chamber 2 and therefore would resist elevated temperatures of the cooking chamber) .
Regarding claim 4, Lazzer as modified discloses the claim limitations of claim 2 or 3 above respectively and Lazzer further discloses that the first second foil is welded, preferably at the edges of the pipe socket (base 5 is welded to the openings 4’ of the pipe bands 4 per Col. 3 line 24-27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smits et al. (US 2004/0255925 A1), Raghavan et al. (US 9,372,005 B2), Gruhbaum et al. (US 7,325,480 B2), Bassoli et al. (US 6,311,685 B1) all disclose cooking appliance with pipes for heat exchange.  Kreider (US 4,721,069 A) and Riondet et al. (US 2011/0024081 A1.) disclose expansion structures for heat exchanging devices  and Merrill et al. (US 2004/0048049 A1) discloses steel foil on insulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763